DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 147-154, and 170-175 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al. (US 2016/0060588) and further in view of King et al. (US 2014/0220665).

Regarding claims 147 and 149 Nakatsuji et al. discloses an induced pluripotent stem cell production system comprising:
a cell mass preparation device that cultures the factor-introduced cells to prepare a cell mass comprising stem cells,wherein the cell mass preparation device comprises: an initializing culturing apparatus that cultures the factor-introduced cells. (See Nakatsuji Abstract Fig. 1 wherein a cell mass preparation device includes an initializing culturing apparatus 11 which cultures factor induced pluripotent stem cells.)

 	Nakatsuji also discloses that the cells are introduced into the cell mass preparation device are factor induced pluripotent stem cells and that the initializing culturing apparatus is charged with such cells but does not specifically disclose how said cells are acquired or added. (See Nakatsuji [0078])

King et al. discloses a cell production system comprising:

a non rotatable factor introducing device connected to the preintroduction cell solution-feeding channel that introduces factors into the cells to prepare cells comprising factor-introduced cells, (See King Fig. 5 wherein a factor instroducting device 32 is connected to the preintroduction cell solution-feeding channel and introduces factors into cells to prepare them.)
a factor storing unit that preserves the factors; a factor solution-feeding channel for streaming the pluripotency inducing factors from the factor storing unit to the factor introducing device; and (See King Fig. 5 wherein a factor storing unit 20 holds materials to be introduced into cells, i.e. the factors, and a factor solution-feeding channel 30 connected to factor storing unit with the factor introducing device.)
a pump to introduce cells into the factor introducing device and a pump for feeding a solution containing the pluripotency inducing factors from the factor storing unit to the factor introducing device through the factor-solution feeding channel. (See King Fig. 5 wherein pumps 22 and 23 introduce cells and inducing factors into the factor inducing device via the channels where it states that material additions to the chamber is performed utilizing pumps and tubes.)


	In regards to intended uses and materials worked on by the device, i.e. pluripotency inducing factors pluripotent cells, culturing steps, these do not define structural elements which differentiate the claimed invention from the cited prior art as the cited prior art is fully capable of utilizing such materials to introduce such material into cells and perform culturing thereof. it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Regarding to claims 148 modified Nakatsuji discloses all the claim limitations as set forth above as well as the device wherein further comprising an amplifying culturing apparatus that amplifies the cell mass comprising stem cells. (See Nakatsuji Figs 1-2 wherein cells are amplified, i.e. grown and concentrated, in/ an amplifying culturing apparatus 14 that can amplify the cell mass comprising stem cells.)

 it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Regarding claim 154 modified Nakatsuji discloses all the claim limitations as set forth above as well as the device wherein the factor introducing device further comprises a pump for streaming liquid comprising the inducing factors (See King Fig. 5 and [0068]-[0069] wherein a pump 23 is provided to stream liquid comprising inducing factors from source 20 in the factor solution-feeding channel 30 and said pump is a peristaltic pumps.)

Nakatsuji discloses that peristaltic pumps are typically used to pump fluids in such culture devices (See [0050]) and as such it would have been obvious to one of ordinary skill in the art at the time of filing to utilize peristaltic pumps as all pumps in the device of modified Nakatsuji because such pumps represent specific pumps capable of pumping fluids in cell culture systems and one would have a reasonable expectation of success in utilizing such a peristaltic pump to fulfill the need for a pump as required by modified Nakatsuji.



Regarding claim 170 modified Nakatsuji discloses all the claim limitations as set forth above as well as the device comprising a case that houses one or more of the factor introducing device, a suspension culture vessel of the initializing culturing apparatus, and/or a suspension culture vessel of the amplifying culturing apparatus. (See Nakatsuji [0041] wherein the a suspension culture vessel 11 of the initializing culturing apparatus is housed in an incubator, i.e. case.)

Regarding claim 171 modified Nakatsuji discloses all the claim limitations as set forth above as well as the device wherein at least one of the suspension culture vessel of the initializing culturing apparatus, the suspension culture vessel of the amplifying culturing apparatus, and/or the case is disposable. (See Nakatsuji [0040]-[0042] wherein the suspension culture vessel is formed of materials fully capable of being disposed and thus it is disposable)

Regarding claims 172-173 modified Nakatsuji discloses all the claim limitations as set forth above as well as the device further comprising a plurality of cases, wherein at least one from among the factor introducing device, a suspension culture vessel of the initializing culturing apparatus, and a suspension culture vessel of the amplifying culturing apparatus is housed in each of the plurality of cases. (See Nakatsuji [0041] wherein a suspension culturing vessel is contained within a case, i.e. incubator, and King Fig. 5 wherein the factor introducing device is contained within a holder 34, i.e. a case, and thus there are a plurality of cases holding such elements.)


Regarding claim 174 modified Nakatsuji discloses all the claim limitations as set forth above as well as the device further comprising a temperature regulating device that regulates the temperature of a culture medium in the initializing culturing apparatus and the amplifying culturing apparatus. (See Nakatsuji [0041] wherein an incubator houses the initializing culturing apparatus and controls the temperature of the culture medium which then flows to the amplifying culturing apparatus and thus this incubator is a temperature regulating device.)

Regarding claim 175 modified Nakatsuji discloses all the claim limitations as set forth above as and it is noted that limitations directed to how the devices are controlled, i.e. utilizing a server which monitors operations and creates a running record of operation procedure are considered intended uses of the claimed device which do not define structural elements which differentiate the claimed invention from the cited prior art as the cited prior art is fully capable of being operated in such a manner.  It is noted that the claims do not positively require and recite a server but merely require the intended use whereby the device is to be controlled based upon an operation procedure by a server. 

s 156, 158, and 168-169 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al. (US 2016/0060588) in view of King et al. (US 2014/0220665) as applied to claims above and further in view of Miltenyi et al (US 2014/0315311).

Regarding claims 156 and 158 modified Nakatsuji discloses all the claim limitations as set forth above as well as the device further comprising a cell solution-feeding channel for delivery of the factor-introduced cells from the factor introducing device to the initializing culturing apparatus and to the amplifying culturing apparatus.

Miltenyi discloses a cell culturing device with a factor introducing device to a device for culturing cells, i.e. an amplifying culture apparatus. (See Miltenyi Fig. 3 wherein outlet d delivers cells from the factor introducing device to other device components and Nakatsuji Fig. 1 wherein a cell solution feeding channel 41 delivers factor introduced cells from the initializing culturing apparatus 11 to the amplifying culturing apparatus 14.)

It would have been obvious to one of ordinary skill in the art to provide a channel connecting a factor introducing device to an amplifying culture apparatus as described by Miltenyi in the device of modified Nakatsuji because such connections are known in the art of cell production and allow the automated delivery of materials between device components as would be desirable in the device of modified Nakatsuji.



Miltenyi discloses a cell culturing device which includes separating device that separates cells from blood, wherein: the cell-containing solution passes through the preintroduction cell solution-feeding channel wherein the separating device further comprises a mononuclear cell purifying filter that purifies mononuclear cells. (See Miltenyi Fig. 10  [0160]-[0161] wherein a cell separating device, i.e. magnetic separation unit and fillers separates desired cells and comprises a filter that allows purification of cells which may be mononuclear cells from blood.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide a separation device as described by Miltenyi in the device of modified Nakatsuji because such a separating device allows the purification of a material and allows more efficient cell processing as would be desirable in the device of modified Nakatsuji. 
Limitations directed to the type of cell and sample types are directed to materials worked on by the device which do not define structural elements which differentiate the claimed invention from the cited prior art.  See MPEP 2115.

Claims 155 and 157 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al. (US 2016/0060588) in view of King et al. (US 2014/0220665) as applied to claims above, and further in view of Watanabe et al. (US 5,071,760).

Regarding claims 155 and 157 modified Nakatsuji discloses all the claim limitations as set forth above as well as the device wherein the initializing culture apparatus vessel and amplifying apparatus have vessels and the amplifying vessel has a semipermeable membrane to prevent flow thorugh of the cells but does not specifically disclose each of the vessels having a semipermeable membrane in which the factor-introduced cells and culture medium have been inserted.

Watanabe et al. discloses vessels for holding cell culture and culture medium comprising a semipermeable membrane in which cells and culture medium have been inserted and a vessel in which the semipermeable membrane is placed and the culture medium is situated around the periphery of the semipermeable membrane.

It would have been obvious to one of ordinary skill in the art at the time of invention to utilize vessels with semipermeable membranes as described by Watanabe et al. as initializing culture and amplifying culture devices because such vessels allow the placement of cells and medium therein while allowing optimized contact between cells and required nutrients as would be desirable in the device of modified Nakatsuji.

Claims 160-163 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al. (US 2016/0060588) in view of King et al. (US 2014/0220665) as applied to claims above, and further in view of Sundstrom et al. (US 2010/0136690).



Modified Nakatsuji does not specifically disclose there being a first and second dissociator.

Sundstrom et al. discloses a device for dissociate cell aggregates wherein a the device comprises at least first and second cell dissociators in order to provide a more dissociated cell mass. (See Sundstrom et al. Abstract and Fig. 4. Wherein there are two slicing units, i.e. dissociators, provided in a flow path.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide two dissociators as described by Sndstrom et al. in the device of modified Nakatsuji because such dissociators are known to be utilized to break up cell aggregates and providing two such units allows the further breakup of cell masses as would be desirable in the device of modified Nakatsuji.
Furthermore such a modification would have required a mere duplication of parts which would have been obvious to one of ordinary skill in the art at the time of filing because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 



Regarding claims 162 modified Nakatsuji discloses all the claim limitations as set forth above as well as the device wherein either or both the first and/or second dissociators dissociate the cell mass into single cells. (See Nakatsuji [0096] and sundstrom Abstract wherein the dissociators may dissociate the cell mass into single cells.)

Regarding claims 163 modified Nakatsuji discloses all the claim limitations as set forth above as well as the device wherein either or both the first and second dissociators comprise a dissociator having a through-hole in the interior, the through-hole having large pore size sections and small pore size sections connecting with the large pore size sections, wherein the large pore size sections and small pore sections alternate, and the cell mass flows through the through-hole. (See Sundstrum  Fig. 4 wherein the dissociators have a through hole having large pore size sections, i.e. the flow channel, and small pore size sections, i.e. slicing discs, which alternate as the cell mass flows through the through hole.)

Claims 165-166 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al. (US 2016/0060588) in view of King et al. (US 2014/0220665) as applied to claims above, and further in view of Sakurada et al. (US 2009/0191159).



Sakurada et al. discloses a device for producing pluripotent stem cells wherein after said cells are grown they are packaged and cryogenically frozen for storage and later use.  (See Sakurada Abstract [0014] and [0325]-[0326] wherein produced cells are stored, i.e. packaged, and cryogenically frozen.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a packaging system which freezes cells as described by Sakurada in the device of modified Nakatsuji because such packaging systems are known in the art to be provided in stem cell production systems such as those described by modified Nakatsuji and such a system allows the effective storage and preservation of cells so that they be effectively utilized by an end user as would be desirable in the device of modified Nakatsuji.

Allowable Subject Matter
Claims 159, 164, 167 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.


Thus, as Nakatsuji teaches that the previously prepared pluripotent stem cells are added to the culture bag 11, Nakatsuji does not disclose or suggest a preintroduction cell solution- feeding channel through which a cell-containing solution comprising cells passes; a factor introducing device connected to the preintroduction cell solution-feeding channel that introduces pluripotency inducing factors into the cells to prepare cells comprising factor-introduced cells; a factor storing unit that preserves the pluripotency inducing factors; and a factor solution-feeding channel for streaming the pluripotency inducing factors from the factor storing unit to the factor introducing device. 
Further, paragraph [0060] of Nakatsuji states the following: "[t]he pluripotent stem cells which can be cultured by the culture system 10 are not particularly limited insofar as the pluripotent stem cells are undifferentiated cells having "self-replication ability" which allows proliferation while maintaining the undifferentiated state and "differentiation/pluripotency" which allows differentiation into all the three germ layers." 
Therefore, the cells to be added to the culture bag 11 have "self-replication ability" and "differentiation/pluripotency." As such, Nakatsuji fails to disclose or suggest that the cell mass preparation device comprises an initializing culturing apparatus that cultures the factor- introduced cells. 
King does not remedy the deficiencies of Nakatsuji. King describes an electroporation system. See Fig. 5 of King below. 
he Office Action asserts that it would have been obvious to provide a system that produces the factor induced pluripotent stem cells comprising a preintroduction cell solution feeding channel and a factor introducing device as described by King, which introduces cells to the cell culture device in the 
However, King fails to disclose or suggest that the pluripotent stem cells are induced by the electroporation system. Even if a person skilled in the art would have considered that pluripotency factors may be inserted into cells by the electroporation system of King, the transfected cells could not have been immediately changed to the pluripotent stem cells. Application No. 15/756,031
Attorney Docket No. 740169-000293Therefore, the transfected cells should be initially cultured in order to induce the pluripotent stem cells. However, Nakatsuji and King fail to show a device for initially culturing transfected cells. 
Accordingly, King does not cure the deficiency of Nakatsuji, which fails to show that "the cell mass preparation device comprises an initializing culturing apparatus that cultures the factor-introduced cells" as recited in present claim 147. 
As the system of King cannot induce the pluripotent stem cells, a person skilled in the art could not have combined the system of King, which cannot induce the pluripotent stem cells, with the culture bag 11 of Nakatsuji to store the previously prepared pluripotent stem cells. As Nakatsuji clearly describes that the cells to be stored in the culture bag 11 have "self-replication ability" and "differentiation/pluripotency," it is only by impermissible hindsight rationale to have combined King, which cannot induce the pluripotent stem cells, with Nakatsuji, which requires that the pluripotent stem cells be previously prepared.”

It is noted that while Nakatsuji describes that the device utilizes cells haveing "self-replication ability" and "differentiation/pluripotency," it is noted that the device of King is fully capable of providing such cells.  As such cells transfected with the desired materials to induce pluripotency are created in the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799